Case 1:19-cv-06189-LDH-RML Document 36 Filed 01/12/21 Page 1 of 2 PageID #: 310




                                                                            JENNIFER A. GOLINVEAUX
                                                                                                      Partner
                                                                                              (415) 561-1506
                                                                                   JGolinveaux@winston.com
 January 12, 2021

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Airwair International Ltd, a company of the United Kingdom, v. Primark US
        Corporation, Primark Limited, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

         Defendants submit this letter to respond briefly to Plaintiff’s letter (Dkt. No. 35) filed
 on Friday, January 8, 2021. The purpose of Plaintiff’s letter is unclear since it is not a motion to
 compel. Rather it appears merely to be a premature effort to distort the narrative regarding the
 parties’ discovery efforts, full of misleading statements, and failing to mention that the parties
 had already resolved certain of the issues Plaintiff mentions regarding redactions this week.
 Plaintiff’s complaint that Defendants are somehow shirking their discovery obligations or
 delaying production of key documents for tactical reasons lacks any merit.
         Leading up to this month’s scheduled mediation on January 28, the parties agreed to
 produce a targeted set of documents that each side considered important for a meaningful
 mediation. Plaintiff now suggests to the Court that Defendants are improperly withholding
 design or “supply chain” documentation. Defendants have repeatedly made clear to Plaintiff,
 however, (including in their interrogatory responses) that Defendants did not design the shoe
 models at issue, which were purchased from a third-party manufacturer based on the
 manufacturer’s available models that season. Specifically, in response to Plaintiff’s
 interrogatory asking about the design process, Defendant Primark Limited’s interrogatory
 responses stated unequivocally as follows:
         Primark Limited did not design the allegedly infringing footwear described in
         Paragraph 18 and 19 of the Complaint (Dkt. 1). The allegedly infringing footwear
         described in Paragraph 18 and 19 of the Complaint (Dkt. 1) was purchased from a third-
         party manufacturer, who is identified in Defendants’ document production, based on the
         manufacturer’s available models that season. The decision to purchase the allegedly
         infringing footwear described in Paragraph 18 and 19 of the Complaint (Dkt. 1) was
         made during in-person meetings with the manufacturer that took place in China in
         November 2018.
 Similarly, Primark US’s interrogatory responses stated as follows: “Primark US is not involved
 in the design process for the allegedly infringing footwear.”
         Plaintiff’s assertion that Primark’s position on the issue of design has somehow changed
 is simply false as Primark has never taken any other position on the issue of design. As noted,
 Primark did not design the shoes at issue and the decision to purchase the models was made
 during in-person meetings with the manufacturer in China. Thus, Defendants simply do not
Case 1:19-cv-06189-LDH-RML Document 36 Filed 01/12/21 Page 2 of 2 PageID #: 311

                                                                    The Honorable Robert M. Levy
                                                                                 January 12, 2021
                                                                                           Page 2



 have the categories of documents that Plaintiff insists they are withholding, and clearly cannot
 produce documents they do not have.
         Plaintiff’s repeated complaint that Defendants have only produced seven documents to
 date, which fail to address the “full supply chain” is equally misleading. What Plaintiff fails to
 mention is that those documents include more than 100 pages of detailed purchase orders and
 invoices relating to the purchase of the shoes, which identify the manufacturer, the amounts
 ordered, and the cost of goods purchased.1 Defendants have explained this to Plaintiff at length
 in meet and confer correspondence.
         Finally, while acknowledging that Primark has provided both its gross revenue and net
 profit information regarding the shoe models at issue (Primark also specified by year its total
 expenses in response to Plaintiff’s interrogatories), Plaintiff complains that it improperly
 designated the gross revenue and expenses information as AEO. As Primark explained to
 Plaintiff, Primark US designated its total net profit information as merely confidential
 specifically so that Plaintiff could share that information with AirWair’s in-house counsel, but
 Primark’s expense information is highly confidential trade secret information, which was
 provided to AirWair’s outside counsel, but properly designated as AEO. Plaintiff has identified
 no reason that AirWair’s in-house counsel would require access to information about Primark’s
 margins.
         Finally, Plaintiff’s letter attempts to create the false impression that Defendants have
 shirked their discovery obligations, while boasting that AirWair recently produced over 10,000
 pages of documents to Defendants. What AirWair fails to mention is that the overwhelming
 majority of those documents (more than 95%) consist entirely of poor-quality PDF scans of
 what appears to be self-serving articles about the company and a spattering of advertisements,
 many of which are illegible. Meanwhile, in contrast to Primark, Plaintiff initially responded to
 Defendants’ interrogatories and admissions requests entirely with form objections in order to
 delay providing substantive responses. While it has since supplemented the improper
 responses, those supplements too are woefully inadequate, which Defendants will address with
 the Court, as necessary, after the parties complete their ongoing meet and confer efforts.

     Dated: January 12, 2021                   WINSTON & STRAWN LLP

                                               By: /s/ Jennifer A. Golinveaux
                                                    Jennifer A. Golinveaux
                                               Attorneys for Defendants
                                               PRIMARK US CORPORATION
                                               PRIMARK LIMITED


 1
  While Plaintiff complains that Primark initially redacted the purchase price of the shoes from
 the invoices, Primark redacted this information so that Plaintiff could share the purchasing
 documents with AirWair’s in-house counsel, which AirWair said was important. When AirWair
 raised this issue with Primark, Primark agreed to produce a second set of documents with the
 purchase price unredacted designated for outside counsel’s eyes only. The other redactions relate
 to competitively sensitive sourcing information for other foreign Primark entities that are not part
 of this lawsuit.
                                                  2
